Detailed Action
Summary
1. This office action is in response to the application filed on September 10, 2020. 
2. Claims 1-20 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on September 10, 2020 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on September 10, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
7. Claims 4, 14 and 20 are objected to because of the following informalities: 
In a combination of claims 4 and 14 recite “the other end” in line 6. There are insufficient antecedent basis for these limitations.
Claim 20 recites “switch c” in line 6. The alphabet is “C” should be removed.
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara “20120299624”in view of Aoki “20080012610”.
In re to claim 1, Sugahara discloses an electronic circuit (Figs. 1-18 shows a voltage controlled switching element gate drive circuit. Examiner noted that all figures are considered as same embodiments) comprising: 
a first variable impedance circuit (variable resistor VR12) configured to vary an impedance between the control electrode of the first transistor (gate of transistor 2. Examiner noted that variable resistor VR12 is configured to suppress an occurrence of a malfunction, while suppressing surge voltage, surge current, and switching noise, when switching in a voltage controlled of the gate to source switching element of transistor 2,see abstract) and a first reference voltage node (emitter node) according to the surge current flowing to the diode (a voltage controlled switching element gate drive circuit makes it possible to suppress an occurrence of a malfunction, while suppressing surge voltage, surge current, and switching noise, when switching in a voltage controlled switching element, see abstract) Sugahara discloses a voltage controlled switching element gate drive circuit possible to suppress the occurrence of surge voltage and current in a switching element but fails having a first reference voltage node  
However, Aoki teaches switching circuit and driving circuit for transistor (Fig.17) first node and a diode to carry a surge current generated by switching of a first transistor; a capacitor connected between a cathode of the diode and a control electrode of the first transistor (Fig. 17 shows a source terminal of MOSFET 5 is coupled to ground, thus equivalent to first reference node and a circuit diagram of a switching circuit 210 equipped with a field-effect type transistor (n type MOSFET) 5. The series circuit 230 has a first capacitor 7a and a first diode 9a series-connected to the first capacitor 7a and diode is configured to carry surge current generated by switch 5 when it is performing an ON/OFF operation. A cathode of the first diode 9a has been connected to the side of the first junction point 241, whereas an anode of the first diode 9a has been connected to the side of the second junction point 251,which connected the control electrode of the first switch, see parag.0238, lines 10-21).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the voltage controlled switching element gate drive circuit of Sugahara to include  first reference node and the switching circuit 210 has been equipped with the transistor 5 comprises a surge voltage measure circuit 212 to control the surge voltage/current flow into transistor 5 as taught by Aoki in order to provide the surge voltage of the switching circuit including the transistor is accurately and stably reduced, see parag.0051,  lines 1-2.
In re to claim 2, Sugahara discloses (Figs. 1-18), wherein the first variable impedance circuit (variable resistor VR12) increases the impedance between the control electrode of the first transistor (gate of transistor 2)  and the first reference voltage node (emitter node of transistor 20  along with an increase of the surge current flowing (the control circuit 4 controls the variable voltage source VP2 in such a way that the gate-to-source voltage of the NMOS field effect transistor M4 decreases, and a variable resistance value R4, which is the output resistance value of the NMOS field effect transistor M4, is set high, during a period in which the gate voltage Vg shifts from a high level to a low level (or a period in which the gate voltage VG2 of the NMOS field effect transistor M2 shifts from a low level to a high level), and in other periods, the control circuit 4 controls the variable voltage source VP2 in such a way that the gate-to-source voltage of the NMOS field effect transistor M4 increases, and the variable resistance value R4, which is the output resistance value of the NMOS field effect transistor M4, is set low, see parag. 0050,  lines 1-11. Examiner noted that a period in which the gate voltage VG2 of the NMOS field effect transistor M2 shifts from a low level to a high level) is equivalent to resistance or impedance of the circuit VR12 is increasing. Furthermore, see abstract
Sugahara discloses first variable impedance circuit increases the impedance between gate terminal and ground but fails having surge current flowing to the diode.
However, Aoki teaches switching circuit and driving circuit for transistor (Fig.17) surge current flowing to the diode (the surge voltage measure circuit 212 containing the series circuit 230 which comprises diode 9a configured to control the current flow of the 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the voltage controlled switching element gate drive circuit of Sugahara to include  the switching circuit 210 has been equipped with the transistor 5 comprises a surge voltage measure circuit 212 configured with diode to control the surge voltage/current flow into transistor 5 as taught by Aoki in order to provide the surge voltage of the switching circuit including the transistor is accurately and stably reduced, see parag.0051,  lines 1-2.
In re to claim 3, Sugahara discloses (Figs. 1-18), wherein the surge current (see abstract) from a first electrode (collector of transistor 2) of the first transistor (transistor 2) flows from an anode of the diode to the control electrode (gates of transistor 2) of the first transistor (transistor 2)  via the cathode of the diode and the capacitor.
Augahara discloses surge current and a first electrode and control electrode of the first transistor but fails having surge current from a first electrode of the first transistor flows from an anode of the diode to the control electrode of the first transistor via the cathode of the diode and the capacitor.
However, Aoki teaches switching circuit and driving circuit for transistor (Fig.17) surge current from a first electrode of the first transistor flows from an anode of the diode to the control electrode of the first transistor via the cathode of the diode and the capacitor. (the surge voltage measure circuit 212 containing the series circuit 230 which comprises diode 9a and capacitor 7a and surge current flows from the second junction point 251 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the voltage controlled switching element gate drive circuit of Sugahara to include  the switching circuit 210 has been equipped with the transistor 5 comprises a surge voltage measure circuit 212 configured with diode and capacitor to control the surge voltage/current flow into transistor 5 as taught by Aoki in order to provide the surge voltage of the switching circuit including the transistor is accurately and stably reduced, see parag.0051,  lines 1-2.
In re to claim 4, Sugahara discloses (Figs. 1-18), first electrode of the first transistor (collector of transistor 2) and control electrode terminal of transistor (gate of transistor 2).
Sugahara teaches first electrode and control electrode of the first transistor but fails having the anode of the diode is connected to the first electrode of the first transistor, the cathode of the diode is connected to one end of the capacitor, and the capacitor has the other end connected to the control electrode of the first transistor.  
However, Aoki teaches switching circuit and driving circuit for transistor (Fig.17) the anode of the diode is connected to the first electrode of the first transistor, the cathode of the diode is connected to one end of the capacitor, and the capacitor has the other end connected to the control electrode of the first transistor (the anode of the diode 9a is connected to the drain of the first transistor 5, the cathode of the diode 9a is connected to one end of the capacitor 7a, and the capacitor 7a has the other end connected to the gate terminal of the first transistor 5).

In re to claim 5, Sugahara discloses (Figs. 1-18), wherein the first variable impedance circuit (variable resistor VR12) includes: a second transistor (transistor M4) connected between the control electrode of the first transistor (gate terminal of transistor 2) and a second reference voltage 15 node (source of M4 is connected to the negative electrode potential of the direct current power source 1 )  ; and a variable voltage source  (VP2) configured to vary a voltage between a control electrode of the second transistor (gate terminal of transistor M4)  and the second reference voltage node (source of M4 is connected to the negative electrode potential of the direct current power source 1 )  .  
In re to claim 9, Sugahara discloses (Figs. 1-18), further comprising a second variable impedance circuit (variable resistor VR11)connected between the control electrode of the first transistor (transistor 2) and a third reference voltage node (PMOS field effect transistor M1 is connected via a first variable resistor VR11 to the positive electrode side of the direct current power source 1) having a voltage level higher than a voltage level of the second reference voltage node (positive electrode side of the direct current power source is the positive electrode potential of the direct current power source 1  is higher than  negative electrode side of the direct current power source 1, 
In re to claim 10, Sugahara discloses (Figs. 1-18),, further comprising: a first switch (transistor M2) to switch whether a control electrode of the first transistor (transistor 2)  is set to off- or on-voltage at the first transistor (transistor M2 controls to set the gate of transistor 2 ON/OFF at the transistor 2 based on voltage Vg) ; and a second switch (transistor M1)  to control whether the control electrode of the first transistor (transistor M1) is set to on- or off-voltage at the second transistor (transistor M1 controls to set the gate of transistor 2 ON/OFF at the transistor 2 based on voltage Vg), wherein the first variable impedance circuit (VR12) and the first switch (M2) are connected in series between the control electrode of the first transistor and the second reference voltage node (VR12 is connected in series between gate of transistor 2 and negative terminal of power source 1), and the second variable impedance circuit (VR11) and the second switch (transistor M1) are connected in series between the control electrode of the first transistor and the third reference voltage node (VR11 is connected in series between gate of transistor 2 and positive terminal of power source 1).
9. Claims 11-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara “20120299624”in view of Aoki “20080012610” further in view of Isomura “20150131350”.
In re to claim 11, Sugahara discloses an electronic circuit (Figs. 1-18 shows a voltage controlled switching element gate drive circuit. Examiner noted that all figures are 
Sugahara discloses a voltage controlled switching element gate drive circuit possible to suppress the occurrence of surge voltage and current in a switching element but fails having a first reference voltage node and a diode to carry a surge current generated by switching of a first transistor; a capacitor connected between a cathode of the diode and a control electrode of the first transistor a first reference voltage node.
However, Aoki teaches switching circuit and driving circuit for transistor (Fig.17) a first reference voltage node and a diode to carry a surge current generated by switching of a first transistor; a capacitor connected between a cathode of the diode and a control electrode of the first transistor (Fig. 17 shows a source terminal of MOSFET 5 is coupled to ground, thus equivalent to first reference node and a circuit diagram of a switching circuit 210 equipped with a field-effect type transistor (n type MOSFET) 5. The series circuit 230 has a first capacitor 7a and a first diode 9a series-connected to the 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the voltage controlled switching element gate drive circuit of Sugahara to include  first reference node and the switching circuit 210 has been equipped with the transistor 5 comprises a surge voltage measure circuit 212 to control the surge voltage/current flow into transistor 5 as taught by Aoki in order to provide the surge voltage of the switching circuit including the transistor is accurately and stably reduced, see parag.0051,  lines 1-2.
In a combination of Sugahara and Aoki discloses the claim invention above except a power  transduction unit configured to transduce  a DC voltage to an AC voltage, wherein the power transduction unit comprises: a plurality of first transistors to be turned on or off at different timings; a switching controller configured to perform on/off control of the plurality of first transistors; and a plurality of electronic circuits configured to control surge generation when the plurality of first transistors is turned on or off.
Isomura teaches electrical power converter ([Figs .1-7] a DC voltage to an AC voltage [Fig. 1 shows DC power of the battery 91 into AC power and during conversion of AC power generated by the motor 96], wherein the power transduction unit comprises: a plurality of first transistors to be turned on or off at different timings ([see parg. 0031,lines 1-5] ; a switching controller configured to perform on/off control of the 
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify the a voltage controlled switching element as modified of Sugarhar to include DC power of the battery 91 into AC power and during conversion of AC power generated by the motor 96 as taught by Isomura to optimize/improved the power efficiency of the electrical power converter, see parag.0049, lines 7-8.
In re to claim 12, Sugahara discloses (Figs. 1-18), wherein the first variable impedance circuit (variable resistor VR12) increases the impedance between the control electrode of the first transistor (gate of transistor 2)  and the first reference voltage node (emitter node of transistor 2) along with an increase of the surge current flowing (the 
Sugahara discloses first variable impedance circuit increases the impedance between gate terminal and ground but fails having surge current flowing to the diode.
However, Aoki teaches switching circuit and driving circuit for transistor (Fig.17) surge current flowing to the diode (the surge voltage measure circuit 212 containing the series circuit 230 which comprises diode 9a configured to control the current flow of the transistor 5., see parag.0238, lines 10-21. Examiner noted that source terminal of MOSFET 5 is coupled to ground, thus equivalent to first reference node).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the voltage controlled switching element gate drive circuit of Sugahara to include  the switching circuit 210 has been 
In re to claim 13, Sugahara discloses (Figs. 1-18), wherein the surge current (see abstract) from a first electrode (collector of transistor 2) of the first transistor (transistor 2) flows from an anode of the diode to the control electrode (gates of transistor 2) of the first transistor (transistor 2)  via the cathode of the diode and the capacitor.
Augahara discloses surge current and a first electrode and control electrode of the first transistor but fails having surge current from a first electrode of the first transistor flows from an anode of the diode to the control electrode of the first transistor via the cathode of the diode and the capacitor.
However, Aoki teaches switching circuit and driving circuit for transistor (Fig.17) surge current from a first electrode of the first transistor flows from an anode of the diode to the control electrode of the first transistor via the cathode of the diode and the capacitor. (the surge voltage measure circuit 212 containing the series circuit 230 which comprises diode 9a and capacitor 7a and surge current flows from the second junction point 251 between the drain electrode D of the transistor 5 to the anode of 9a to the control electrode of the first transistor 5 via the cathode of the diode 9a and the capacitor 7a).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the voltage controlled switching element gate drive circuit of Sugahara to include  the switching circuit 210 has been equipped with the transistor 5 comprises a surge voltage measure circuit 212 configured 
In re to claim 14, Sugahara discloses (Figs. 1-18), first electrode of the first transistor (collector of transistor 2) and control electrode terminal of transistor (gate of transistor 2).
Sugahara teaches first electrode and control electrode of the first transistor but fails having the anode of the diode is connected to the first electrode of the first transistor, the cathode of the diode is connected to one end of the capacitor, and the capacitor has the other end connected to the control electrode of the first transistor.  
However, Aoki teaches switching circuit and driving circuit for transistor (Fig.17) the anode of the diode is connected to the first electrode of the first transistor, the cathode of the diode is connected to one end of the capacitor, and the capacitor has the other end connected to the control electrode of the first transistor (the anode of the diode 9a is connected to the drain of the first transistor 5, the cathode of the diode 9a is connected to one end of the capacitor 7a, and the capacitor 7a has the other end connected to the gate terminal of the first transistor 5).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the voltage controlled switching element gate drive circuit of Sugahara to include  the switching circuit 210 has been equipped with the transistor 5 comprises a surge voltage measure circuit 212 configured with diode and capacitor to control the surge voltage/current flow into transistor 5 as 
In re to claim 15, Sugahara discloses (Figs. 1-18), wherein the first variable impedance circuit (variable resistor VR12) includes: a second transistor (transistor M4) connected between the control electrode of the first transistor (gate terminal of transistor 2) and a second reference voltage 15 node (source of M4 is connected to the negative electrode potential of the direct current power source 1 )  ; and a variable voltage source  (VP2) configured to vary a voltage between a control electrode of the second transistor (gate terminal of transistor M4)  and the second reference voltage node (source of M4 is connected to the negative electrode potential of the direct current power source 1 )  .  
 In re to claim 19, Sugahara discloses (Figs. 1-18), further comprising a second variable impedance circuit (variable resistor VR11)connected between the control electrode of the first transistor (transistor 2) and a third reference voltage node (PMOS field effect transistor M1 is connected via a first variable resistor VR11 to the positive electrode side of the direct current power source 1) having a voltage level higher than a voltage level of the second reference voltage node (positive electrode side of the direct current power source is the positive electrode potential of the direct current power source 1  is higher than  negative electrode side of the direct current power source 1, which M4 is connected to negative side of power source 1 ) , wherein16 the second variable impedance circuit (variable resistor VR11)is located symmetrical to the control electrode of the first transistor (gate of transistor 2)  with the first variable impedance circuit (variable resistor VR12).  
In re to claim 20, Sugahara discloses (Figs. 1-18),, further comprising: a first switch (transistor M2) to switch whether a control electrode of the first transistor (transistor 2)  is set to off- or on-voltage at the first transistor (transistor M2 controls to set the gate of transistor 2 ON/OFF at the transistor 2 based on voltage Vg) ; and a second switch (transistor M1)  to control whether the control electrode of the first transistor (transistor M1) is set to on- or off-voltage at the second transistor (transistor M1 controls to set the gate of transistor 2 ON/OFF at the transistor 2 based on voltage Vg), wherein the first variable impedance circuit (VR12) and the first switch (M2) are connected in series between the control electrode of the first transistor and the second reference voltage node (VR12 is connected in series between gate of transistor 2 and negative terminal of power source 1), and the second variable impedance circuit (VR11) and the second switch (transistor M1) are connected in series between the control electrode of the first transistor and the third reference voltage node (VR11 is connected in series between gate of transistor 2 and positive terminal of power source 1).
Allowable Subject Matter
10. Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the variable voltage source sets a voltage at the control electrode of the second transistor to make a current flowing between a first electrode and a second electrode of the second transistor vary linearly with respect to a voltage at the first electrode of the second transistor when the surge current flows to the diode.”
In re to claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the second transistor includes a third electrode having a voltage level that changes according to the control electrode of the first transistor and a fourth electrode having a voltage level set according to the second reference voltage node, and the electronic circuit further comprises a negative voltage generation circuit configured to set the fourth electrode of the second transistor to have a voltage lower than a voltage at the second reference voltage node.”
In re to claim 16, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the variable voltage source sets a voltage at the control electrode of the second transistor to make a current18 flowing between a first electrode and a second electrode of the second transistor vary linearly with respect to a voltage at the first electrode of the second transistor when the surge current flows to the diode.”
In re to claim 18, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the second transistor includes a third electrode having a voltage level that changes according to the control electrode of the first transistor and a fourth electrode having a voltage level set according to the second reference voltage node, and The electronic apparatus further comprises a negative voltage generation circuit configured to set the fourth electrode of the second transistor to have a voltage lower than a voltage at the second reference voltage node.”
In re to claim 7, claim 7 depend from claim 6, thus are also objected for the same reasons provided above. 
In re to claim 17, claim 17 depend from claim 16, thus are also objected for the same reasons provided above. 
Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 
/SISAY G TIKU/Examiner, Art Unit 2839